Citation Nr: 0728874	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-35 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether a substantive appeal submitted in August 2003 
constitutes a timely appeal of a rating decision issued in 
May 2002.

2.  Entitlement to an effective date earlier than August 7, 
2003, for the grant of service connection for prostatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from June 1968 to June 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) New Orleans, Louisiana, Regional Office 
(RO).

An April 26, 2005, VA Form 646 (para. 4) should be taken as a 
notice of disagreement with the March 10, 2005, rating 
decision insofar as it assigned an effective date of August 
7, 2003, for the grant of service connection for prostatitis. 
An unprocessed notice of disagreement should be remanded, not 
referred, to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

The above-mentioned VA Form 646 (para. 5) should also be 
accepted as a claim that the rating decision of May 11, 2002, 
should be reversed or amended on the basis of clear and 
unmistakable error (CUE).  This claim is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  A rating decision dated on May 11, 2002, denied the 
veteran's claim for service connection for prostatitis.  
Notice of this decision was mailed to the veteran on May 14, 
2002.  

2.  The appellant's substantive appeal (VA Form 9) was 
received on August 7, 2003, over 60 days after issuance of 
the statement of the case (SOC) and over one year from the 
May 2002 rating decision.





CONCLUSION OF LAW

The veteran's August 2003 substantive appeal was not timely 
to appeal the May 2002 rating decision.  38 U.S.C.A. §§ 7105, 
7108 (West 2002); 38 C.F.R. §§ 19.33, 19.34, 20.200, 20.202, 
20.302, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing and, after a SOC has been furnished, a 
timely filed substantive appeal.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.200.  The substantive appeal must be filed within 
60 days after mailing of the SOC, or within the remainder of 
the 1 year period from the mailing of notification of the 
determination being appealed.  38 C.F.R. § 20.302.  
Extensions of time for filing a substantive appeal may be 
granted for good cause.  38 C.F.R. § 20.303.  Questions as to 
timeliness or adequacy of the substantive appeal shall be 
determined by the Board.  The Board may dismiss any appeal 
over which it determines it does not have jurisdiction.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.101.

In the instant case, notification of the rating decision that 
denied service connection for prostatitis was mailed to the 
veteran's address of record on May 14, 2002.  The veteran 
filed a timely (received in July 2002) NOD.  An SOC 
addressing the matter was mailed to his address on December 
17, 2002.  The mailing included a copy of a substantive 
appeal form and instructions for how to fill out the form so 
the appeal would be perfected.  The veteran had until May 14, 
2003, to submit a timely response/substantive appeal.  He did 
not request an extension for good cause, or submit any 
additional evidence, but instead submitted a substantive 
appeal in August 2003, months after the May 14, 2003 
deadline. 

The evidence of record does not contain any evidence that the 
veteran did not receive the SOC or the instructions.  
Although the Board sympathizes with the veteran's position, 
it must deny the veteran's appeal based on the controlling 
law and regulations.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

While it remains unsettled whether or not the duty to assist 
and notify applies (and if so, to what extent) in a case (as 
here) where the law is dispositive (See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001)), the Board concludes that 
VA notification requirements are satisfied.  The cover letter 
for the December 2002 SOC informed the veteran that he had to 
file a substantive appeal/Form 9 in order to perfect his 
appeal and referred him to attached instructions for filling 
out the substantive appeal form to learn what the appeal must 
contain, the time limits (60 days from mailing of the letter 
or 1 year from mailing of the notice of the determination 
appealed) for filing; and the requirements for requesting an 
extension of time to file.  38 C.F.R. § 19.30.  An August 
2003 letter informed him that he had not complied with these 
time limits and told him how he could appeal the 
determination that his appeal was untimely.  Additionally, a 
July 2004 SOC told him why his August 2003 VA substantive 
appeal was not timely filed.  As this appeal requires a 
strictly legal determination, there is no reasonable 
possibility that further notification or assistance to the 
veteran would aid in substantiating his claim; a remand for 
such development is, therefore, not warranted.  38 U.S.C.A. § 
5103A.  The evidentiary record in the matter of timeliness is 
complete; the critical facts are determined by what was 
already received for the record (and when).


ORDER

The substantive appeal submitted in August 2003 was not a 
timely appeal of a rating decision issued in May 2002; the 
veteran's appeal is denied.


REMAND

As noted in the Introduction, an April 26, 2005, VA Form 646 
(para. 4) should be taken as a notice of disagreement with 
the March 10, 2005, rating decision insofar as it assigned an 
effective date of August 7, 2003, for the grant of service 
connection for prostatitis.  An unprocessed notice of 
disagreement should be remanded, not referred, to the RO for 
issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).  Accordingly, this issue is remanded 
to the RO for the following action:

Issue a statement of the case with 
respect to the effective date assigned in 
the March 10, 2005, rating decision.  
Inform the veteran that a substantive 
appeal must be received within 60 days of 
issuance of the statement of the case to 
obtain appellate review.

After RO adjudication, if the benefit sought on appeal is not 
granted, the case should be returned to the Board, following 
completion of the usual appellate procedures.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


